Citation Nr: 0903895	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts. 

In November 2008, the veteran testified during a hearing 
conducted via video conference before the undersigned.  A 
transcript of this hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During his November 2008 hearing, the veteran reported that 
his lumbosacral strain worsened since his last VA examination 
in May 2005.  See November 2008 hearing transcript at page 
12.  Specifically, he complained of increased pain and 
shooting pain down his legs, and said that he took 
approximately 165 hours of sick leave in one year due to back 
pain.  Id.  The veteran also reported receiving chiropractic 
treatment at the VA medical center (VAMC) in Togus, Maine.  
His representative requested that, if a new VA examination 
was deemed warranted, it be scheduled at the Togus VAMC 
because it would be too "debilitating" for the veteran to 
drive to Boston.  Id. at 14.

The record reflects that, in May 2005, VA afforded the 
veteran a private examination at which time the examiner 
found no evidence of intervertebral disk syndrome with 
chronic or permanent nerve root involvement of the 
lumbosacral spine.  Neurological examination findings were 
essentially normal, and the veteran complained of decreased 
sensation in the left foot considered more of a stocking 
distribution.

But, private neurological medical records dated in June 2006 
show that the veteran had a L5-S1 herniated nucleus pulposus 
and pseudoradiculopathy.  In January 2008, private medical 
records indicate that the veteran had degenerative disc 
disease.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  See also VAOPGCPREC 
11-95 (to the effect that, while a lapse of time in and of 
itself does not necessarily require a re-examination in 
rating cases, a further examination is needed in instances 
where the veteran has reported a worsening in the disability 
since his last examination).  

Therefore, additional development is warranted to obtain a 
new VA examination to determine the current severity and all 
manifestations of the veteran's service-connected back 
disability, and to obtain his current medical records from 
the VAMC in Togus, Maine.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008), as amended by 73 
Fed. Reg. 23,353-356 (April 30, 2008).  
The letter should contain an 
explanation as to the information or 
evidence needed to establish an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1), and to establish a 
disability rating and effective date 
for the claim for increase, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should 
provide notice consistent with the 
Court's recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO/AMC should obtain all medical 
records, including chiropractic treatment 
records, regarding the veteran's 
treatment at the VAMC in Togus, Maine, 
and any additional VA and private medical 
records identified by him.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so notified in writing.

3.  Then, the veteran should be scheduled 
for appropriate VA examination(s) at the 
VAMC in Togus, Maine, by physician(s) 
with appropriate expertise, to determine 
the current severity and all orthopedic 
and neurologic manifestations of the 
veteran's service-connected lumbosacral 
strain.  The claims file should be made 
available to and reviewed by the 
examiner(s).  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail, including all orthopedic and 
neurologic residuals found to result from 
the service-connected disability.  Based 
on a review of the claims file and the 
results of the examination, the 
examiner(s) should address the following:

a.  the examiner(s) should indicate 
whether there is incapacitation due 
to back pathology, detail ranges of 
motion, detail any neurological 
findings, to include the nerves or 
nerve groups affected, and otherwise 
describe all pertinent findings and 
symptoms associated with the 
service-connected lumbosacral 
strain, including whether there is 
evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  

b.  The examiner(s) should indicate 
if there functional loss due to 
pain, weakness, excess fatigability, 
or incoordination.

c.  The examiner(s) should also 
indicate if the disability results 
in radiculopathy to one or both of 
the lower extremities.  If so, the 
examiner(s) should describe the 
extent and effect of such 
radiculopathy.  

d.  The examiner(s) should indicate 
if degenerative disc disease is 
diagnosed.  

e.  If degenerative disc disease is 
identified, the physician(s) should 
proffer an opinion, with supporting 
analysis, as to the likelihood that 
any diagnosed degenerative disc 
disease was caused by, or aggravated 
by, the veteran's service-connected 
lumbosacral strain disability.  The 
degree of degenerative disc disease 
that would not be present but for 
the service-connected lumbosacral 
strain disability should be 
identified.

f.  The examiner(s) is(are) also 
requested to render an opinion as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed degenerative 
disc disease is permanently 
aggravated by the veteran's service-
connected lumbosacral strain 
disability or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).  The 
examiner(s) should be advised that 
aggravation is defined, for legal 
purposes, as a worsening of the 
underlying condition versus a 
temporary flare- up of symptoms.

g.  The examiners should address 
whether it is at least as likely as 
not that the veteran's service-
connected back disability, by 
itself, precludes the appellant from 
securing and following substantially 
gainful employment consistent with 
his education and occupational 
experience.  Age may not be 
considered in rendering this 
opinion.

h.  A rationale should be provided 
for all opinions expressed.  The 
veteran's medical records must be 
made available for the examiner(s) 
to review and the examination 
report(s) should indicate whether 
the examiner(s) reviewed the 
veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.  The veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
(at the VAMC in Togus) was sent to his 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable

5.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
August 2007 SSOC.  An appropriate period 
of time should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



